                                                   Case 3:20-cv-02747-LB Document 45 Filed 11/20/20 Page 1 of 1




       UNITED STATES DISTRICT COURT                                                          TRANSCRIPT ORDER                                                                          COURT USE ONLY
  NORTHERN DISTRICT OF CALIFORNIA                                                   Please use one form per court reporter.                                                               DUE DATE:
             CAND 435                                                                   CIA counsel please use Form a1,424
              (CAND Rev.   otwzoia)                                                 Please read Instructions on next page.

 1a. CONTACT PERSON FOR THIS ORDER                                      2a. CONTACT PHONE NUMBER                                                 3. CONTACT EMAIL ADDRESS
  Jeanine Toomey                                                        (650) 697-6000                                                            jtoomey@cpmlegal.com
 lb. ATTORNEY NAME (If different)                                       2b. ATTORNEY PHONE NUMBER                                                3. ATTORNEY EMAIL ADDRESS
  Brian Danitz                                                          (650) 697-6000                                                             bdanitz@cpmlegal.com
 4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                      5. CASE NAME                                                                              6. CASE NUMBER
 Cotchett, Pitre & McCarthy, LLP
                                                                                                 Ripple Labs Inc., et al. vs. YouTubw                                                      3:20-cv-02747-L
 840 Malcolm Road, Suite 200
 Burlingame, CA 94010
                                                                                                8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOXH 0 FTR                              0 APPEAL           0 CRIMINAL             0 In forma pauper's (NOTE: Court order for transcripts must be attached)
 Debra Pas                                                                                      0 NON-APPEAL       fil CIVIL              CJP. Do 221use this form: use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                               b.       SELECT FORMAT(S) (NOTE: ECFaccess Is included
  a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                    c.    DELIVERY TYPE (Choose one pe line)
                                                                                        with purchase of PDF, text, paper or condensed.)
                                                                       FOP                   TEWASCP       PAPER       CONDENSE)   ECF ACCESS   ORDINARY   14-Day   EXPEDITED     3-DAY     ONLY         HOURLY    REALTIME
       DATE          JUDGE               TYPE        ILRII2.1`!                                                                                                                           (Needey)        (2 ms)
                                                                         Niro*                 0=4                       (emaII)      (web)      (3048Y)             (74aY)
                     (lettIelS)       (e.g. CMC)   Zeciry,,c4174,7M,7a

11/05/2020             LB             Motion                                                    0           0             0           0           0         0          0           0        0             0
                                                                                    O           0           0             0           0           0         0          0           0        0             0          0
                                                                                    0           0           0             0           0           0         0          0           0        0             0          0
                                                                                    0           0           0             0.          0           0         0          0           0        0             0          0
                                                                                    0           0           0             0           0           0         0          0           0        0             0          0
                                                                                                                                                                                                     -

10. ADDITIONAL COMMENTS. INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                   12. DATE

11. SIGNATURE
                 /s/ Brian Danitz                                                                                                                                      11/11/2020


         Clear Form                                                                                                                                                               Save as new PDF
